DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being obvious over Hatakeyama (US 2017/0184962; IDS 06/03/2021).
The applied reference has a common Assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The Examiner also points out this prior art reference constitutes prior art under 35 U.S.C. 102(a)(1). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Hatakeyama discloses a resist composition which exhibits a high dissolution contrast, a reduced LWR, and no dimensional changes on PPD, independent of whether it is of positive tone or negative tone; and a pattern forming process using the same. (Para, 0026). Hatakeyama discloses that using a specific biguanide salt compound as the quencher, a resist film having a reduced LWR, a high dissolution contrast, and no dimensional changes on PPD is obtainable. (Para, 0027). Hatakeyama discloses a resist composition comprising a base polymer and a biguanide salt compound having the formula (A). (Para, 0028). Hatakeyama discloses in Formula (A) R1 to R8 are each independently hydrogen, or a C1-C24 straight, branched or cyclic alkyl group, C2-C24 straight, branched or cyclic alkenyl group, C2-C24 straight, branched or cyclic alkynyl group, or C6-C20 aryl group, which may contain an ester, ether, sulfide, sulfoxide, carbonate, carbamate, sulfone, halogen, amino, amide, hydroxy, thiol or nitro moiety, a pair of R1 and R2, R2 and R3, R3 and R4, R5 and R6, R6 and R7, or R7 and R8 may bond together to form a ring which may contain an ether bond. (Para, 0029). Hatakeyama discloses A* is an anion selected from the group consisting of hydroxide, chloride, bromide, iodide, nitrate, nitrite, chlorate, chlorite, perchlorate, hydrogencarbonate, dihydrogenphosphate, hydrogensulfate, thiocyanate, hydrogenoxalate, cyanide, iodate ions, and anions of the formulae (M-1) and (M-2): wherein R9 is hydrogen, or a C1-C30 straight, branched or cyclic alkyl group, C2-C30 straight, branched or cyclic alkenyl group, C2-C30 straight, branched or cyclic alkynyl group, C6-C20 aryl group. C7-C20 aralkyl group, or C3-C20 aromatic or aliphatic heterocycle-containing group, which may contain an ester, ether, sulfide, sulfoxide, carbonate, carbamate, sulfone, halogen, amino, amide, hydroxy, thiol or nitro moiety, with the proviso that R9 does not contain a group of the formula (A)-1: wherein Ar is a C6-C16 aromatic group, R12 and R13 are each independently hydrogen, hydroxy, alkoxy, C1-C6 straight, branched or cyclic alkyl group, or C6-C10 aryl group, R10 is fluorine, or a C1-C10 straight, branched or cyclic fluoroalkyl group or fluorophenyl group, which may contain a hydroxy, ether, ester or alkoxy moiety, R11 is hydrogen, or a C1-C10 straight, branched or cyclic alkyl group, C2-C10 straight, branched or cyclic alkenyl group, C2-C10 straight or branched alkynyl group, or C6-C10 aryl group, which may contain a hydroxy, ether, ester or alkoxy moiety. (Para, 0029). These disclosures and illustrations teach and/or suggest the limitation of claim 1 where a resist composition comprising a base polymer and a salt, the salt consisting of an anion derived from a carboxylic acid having an iodized or brominated hydrocarbyl group exclusive of iodized or brominated aromatic ring and a cation derived from a 2,5,8,9-tetraaza-1-phosphabicyclo[3.3.3]undecane, biguanide or phosphazene compound.
Hatakeyama discloses in a preferred embodiment, the resist composition may further comprise an acid generator capable of generating sulfonic acid, sulfonimide or sulfonmethide, and/or an organic solvent. (Para, 0030). These disclosures teach and/or suggest the limitations of claims 3 and 9. Hatakeyama also discloses in a preferred embodiment, the base polymer comprises recurring units having the formula (a1) or recurring units having the formula (a2). (Para, 0031). Hatakeyama discloses that in formula (a1) or (a2), R31 and R33 are each independently hydrogen or methyl, R32 and R34 are each independently an acid labile group, X is a single bond, ester group, phenylene group, naphthylene group or a C1-C12 linking group containing lactone ring, and Y is a single bond or ester group. (Para, 0031). These disclosures teach and/or suggest the limitation of claim 4. Hatakeyama also discloses in a preferred embodiment, the resist composition may further comprise a dissolution inhibitor and that typically the resist composition is a chemically amplified positive resist composition. (Para, 0032). This disclosure teaches and/or suggest the limitation of claim 5. Hatakeyama discloses in another preferred embodiment, the base polymer is free of an acid labile group; the resist composition may further comprise a crosslinker and that typically the resist composition is a chemically amplified negative resist composition. (Para, 0033). These disclosures teach and/or suggest the limitation of claims 6-7.
Hatakeyama discloses in a preferred embodiment, the base polymer further comprises recurring units of at least one type selected from the formulae (f1) to (f3). (Para, 0034). Hatakeyama discloses that in formulae (f1) to (f3) R51, R55 and R59 each are hydrogen or methyl; R52 is a single bond, phenylene, —O—R63—, or —C(═O)—Y1—R63—, Y1 is —O— or —NH—, R63 is a C1-C6 straight, branched or cyclic alkylene or alkenylene group which may contain a carbonyl, ester, ether or hydroxyl moiety, or phenylene group; R53, R54, R56, R57, R58, R60, R61, and R62 are each independently a C1-C12 straight, branched or cyclic alkyl group which may contain a carbonyl, ester or ether moiety, or a C6-C12 aryl group, C7-C20 aralkyl group or mercaptophenyl group; A1 is a single bond, -A0-C(═O)—O—, -A0-O— or -A0-O—C(═O)—, A0 is a C1-C12 straight, branched or cyclic alkylene group which may contain a carbonyl, ester or ether moiety; A2 is hydrogen or trifluoromethyl; Z1 is a single bond, methylene, ethylene, phenylene, fluorinated phenylene, —O—R64—, or —C(═O)—Z2—R64—, Z2 is —O— or —NH—, R64 is a C1-C6 straight, branched or cyclic alkylene or alkenylene group which may contain a carbonyl, ester, ether or hydroxyl moiety, or phenylene, fluorinated phenylene or trifluoromethyl-substituted phenylene group; M− is a non-nucleophilic counter ion, and f1, f2 and f3 are numbers in the range: 0≦f1≦0.5, 0≦f2≦0.5, 0≦f3≦0.5, and 0<f1+f2+f3≦0.5. (Para, 0034). These disclosures and illustrations teach and/or suggest the limitations of claim 8. Hatakeyama discloses the resist composition may further comprise a surfactant. (Para, 0035). This disclosure teaches and/or suggest the limitation of claim 10. 
Hatakeyama also discloses a patterning process applying the disclosed resist composition. Hatakeyama discloses the process for forming a pattern comprising the steps of applying the resist composition defined above onto a substrate, baking to form a resist film, exposing the resist film to high-energy radiation, and developing the exposed film in a developer. (Para, 0036). These disclosures teach and/or suggest the limitiaotn of claim 11. Hatakeyama discloses in a preferred embodiment, the high-energy radiation is ArF excimer laser radiation of wavelength 193 nm, KrF excimer laser radiation of wavelength 248 nm, EB, or EUV of wavelength 3 to 15 nm. (Para, 0037). This disclosure teaches and/or suggests the limitation of claims 12-13. 
Therefore, the limitations of claims 1 and 3-13 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Hatakeyama as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Hatakeyama as discussed above. 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the disclosures and illustrations of Hatakeyama as discussed above do teach and/or suggest the A+ cation of the salt having the formula (A) as recited in claim 2, the disclosures and illustrations of Hatakeyama fail to teach and/or suggest the anion of formula (A) as illustrated in claim 2. The prior art fails to provide other relevant disclosures which cure the deficiencies of Hatakeyama .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899